Citation Nr: 0511989	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  99-23 839A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for pulmonary 
tuberculosis (PTB).

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for heart disease.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for arthritis.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to May 
1947.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.

In a February 2001 decision, the Board denied the veteran's 
application to reopen the claims of service connection for 
PTB, heart disease, and arthritis.  A timely appeal from that 
decision was filed with the U.S. Court of Appeals for 
Veterans Claims (the Court).  By a June 2001 Order, the Court 
vacated the February 2001 Board decision to the extent it 
declined to reopen the service connection claims, and 
remanded the case to the Board for further action consistent 
with the Order.  The Order directed that the veteran's claims 
be considered in light of the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).

In March 2002, the Board again denied the veteran's 
application to reopen the claims of service connection for 
PTB, heart disease, and arthritis.  The veteran again 
appealed to the Court.  By a May 2003 Judgment, the Court 
vacated the March 2002 Board decision, and remanded the case 
to the Board for further action consistent with a March 2003 
Order.  The Order noted that the veteran's claims must again 
be considered in light of the provisions of the VCAA and more 
particularly the must address deficiencies in its discussion 
of the fulfillment of the duty to notify, to include what he 
must show to prevail in his claims, what information and 
evidence he is responsible for, and what evidence VA must 
secure.  See generally Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

In March 2002, the Board remanded the case to the RO to 
ensure compliance with the Court's May 2003 Order.  The RO 
has conducted the appropriate notice and development and the 
case is now before the Board once again.


FINDINGS OF FACT

1.  The veteran did not submit a notice of disagreement 
within one year of April notification of an April 1996 RO 
rating decision denying the veteran's application to reopen 
his claim for service connection for pulmonary tuberculosis, 
and denying claims for service connection for arthritis and 
heart disease.
 
2.  Since the April 1996 unappealed RO denial of the of the 
application to reopen the claim for service connection for 
pulmonary tuberculosis, and denial of claims for service 
connection for arthritis and heart disease, evidence was not 
received which was previously before agency decisionmakers 
and which bears directly and substantially upon the specific 
matters under consideration.  This evidence is either 
cumulative or redundant, and by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered in order to fairly decide the merits of 
the claims. 


CONCLUSIONS OF LAW

1.  The April 1996 RO determinations that denied the 
veteran's application to reopen his claim for service 
connection for pulmonary tuberculosis, and denied claims for 
service connection for arthritis and heart disease, are 
final.  38 U.S.C.A. § 7105 (West 2002). 

2.  Evidence received since the April 1996 RO rating 
decisions denying the veteran's application to reopen his 
claim for service connection for pulmonary tuberculosis, and 
denying claims for service connection for arthritis and heart 
disease, which were the last final denials with respect to 
these issues, is not new and material; the claims are not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West  2002); 38 C.F.R. 
§ 3.156 (2001) (as effective for claims filed prior to August 
29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this claim with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  These 
provisions redefine the obligations of VA with respect to the 
duty to assist and include an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the June 1999 RO rating decision, the November 
1999 Statement of the Case, the July 2000 and November 2004 
Supplemental Statements of the Case, and the April 2004 
letter sent to the veteran by the RO, adequately informed him 
of the information and evidence needed to substantiate his 
claims and complied with VA's notification requirements. 

The Statement of the Case and Supplemental Statements of the 
Case set forth the laws and regulations applicable to the 
veteran's claims.  Further, an April 2004 letter from the RO 
to the veteran informed him of the type of evidence that 
would substantiate claims, to include what would constitute 
new and material evidence to reopen his claims and what would 
substantiate the underlying claims for service connection for 
pulmonary tuberculosis, heart disease, and arthritis.  He was 
additionally informed that he could obtain and submit private 
evidence in support of his claims, and that he could have the 
RO obtain VA and private evidence if he completed the 
appropriate medical releases for any private evidence he 
wanted the RO to obtain.  Additionally, the April 2004 RO 
letter included a request that the veteran submit any 
evidence he knew of in his possession.  See 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In sum, the veteran was notified and aware of the 
evidence needed to substantiate his claims and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

While the notice provided to the appellant in April 2004 was 
not given prior to the first AOJ adjudication of the claim 
(the initial adjudication took place prior to enactment of 
the VCAA--obviously, VA could not have informed the veteran 
of law that did not yet exist), the notice was provided by 
the AOJ prior to the transfer and certification of the 
appellant's case to the Board in March 2005, and the content 
of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, additional evidence and argument was 
received, the case was readjudicated, and a Supplemental 
Statement of the Case was provided to the appellant in 
November 2004.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  There is no indication 
or contention that any defect in timing of the notice 
provided by the appellant constitutes anything more than 
harmless, non-prejudicial error.  See Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005).

Additionally, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claims.  38 
U.S.C.A. § 5103A.  The RO has obtained the veteran's service 
department records.  In addition, as noted above, the RO 
contacted the veteran by letter and asked him to identify all 
medical providers who treated him for the disabilities at 
issue.  The RO has received all identified evidence.

As to any duty to provide an examination and/or opinion 
addressing the question of whether PTB, heart disease or 
arthritis began during or is causally linked to service, the 
Board notes that, in the case of a claim for disability 
compensation, the assistance provided to the claimant shall 
include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.  An examination or opinion 
shall be treated as being necessary to make a decision on the 
claim if the evidence of record, taking into consideration 
all information and lay or medical evidence (including 
statements of the claimant) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurring symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
act of service; but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See § 3 of 
the VCAA (codified as amended at 38 U.S.C. § 5103A(d) (West 
2002)); 66 Fed. Reg. at 45,626-45,627, 45,631 (codified at 38 
C.F.R. § 3.159(c)(4)).

In the present case, a new examination is not "necessary to 
make a determination on the claim[s] on appeal."  See 38 
C.F.R. § 3.159(c)(4).  The determinative fact in this case is 
that new and material evidence has not been received for any 
of the veteran's claims.  A new VA examination would be 
irrelevant to the determination as to whether new and 
material evidence has been received; whether new and material 
evidence has been received is an adjudicative rather than a 
medical determination.  38 U.S.C.A. § 5103A(f) provides that 
nothing in 38 U.S.C.A. § 5103A is to be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence has been presented or 
secured. Providing a new examination would, in the Board's 
view, be an unwarranted de facto reopening of the claim.  
Further, 38 C.F.R. § 3.159(c)(4)(C)3 provides that the 
criteria set forth above for providing a new VA examination 
apply "to a claim to reopen a finally adjudicated claim only 
if new and material evidence is presented or secured."   In 
this case, because new and material evidence has not been 
received, a new VA examination is not warranted. 

The Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to the veteran's claims.  Thus, no 
additional assistance or notification to the appellant is 
required based on the facts of the instant case.  There has 
been no prejudice to the appellant that would warrant a 
remand, and his procedural rights have not been abridged.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

Service connection for pulmonary tuberculosis (PTB) was 
denied in an unappealed rating decision in August 1978 on the 
basis that this condition was not present during service and 
that there was no diagnosis of an active condition by 
approved methods during the three-year presumptive period 
after service. 

In an April 1996 RO rating decision, the RO denied claims for 
service connection for arthritis and heart disease for the 
reason that although there was evidence showing current 
arthritis and current heart disease, these conditions were 
first shown many years after service, and there was no 
medical evidence relating them to service.

Also in its April 1996 RO rating decision, the RO declined to 
reopen a claim for service connection for pulmonary 
tuberculosis, on the ground that the evidence was not 
material because it did not contain specific clinical records 
which would indicate that the veteran was treated for or had 
contracted tuberculosis within the three-year post-service 
presumptive period.  See 38 C.F.R. §§ 3.371(a)(1), 
3.307(a)(3), 3.309(a) (2004) (discussed further, below).  In 
so deciding, the RO acknowledged receipt of certification 
from Batenga Medical and Dental Clinic that indicated that 
diagnosis of tuberculosis was made in 1948 after evaluation 
of clinical records, and receipt of post-service X-ray 
reports which indicated post-service tuberculosis.

The veteran did not submit a notice of disagreement within 
one year of the April 1996 RO rating decision, and the denial 
of his application to reopen a claim for service connection 
for pulmonary tuberculosis, and the denial of his claims for 
service connection for arthritis and heart disease, became 
final.  See 38 U.S.C.A. § 7105 (West 2002).

Evidence of record at the time of the April 1996 RO rating 
decision included the following: 

The veteran's service records do not include any report or 
clinical findings indicative of PTB, heart disease, or 
arthritis.  No pertinent report or positive clinical findings 
were recorded at the service separation medical examination 
in April 1947.  At that time, an X-ray study of the chest was 
negative, and his blood pressure was 120/68.

In October 1972, A. Ramirez, M.D., indicated that he 
performed an X-ray study of the veteran's chest in August 
1949. Along with his letter, he submitted a photocopy of the 
August 1949 X-ray study report, indicating that the veteran 
had "minimal" PTB of both lungs.

In January 1973, Dr. Ramirez indicated that he performed an 
X-ray study of the veteran's chest in March 1949.

A July 1978 VA interpretation of a private X-ray study of the 
veteran's chest, performed in March 1949, indicated the 
presence of pulmonary infiltrates of both upper lobes, of 
undetermined etiology.

In June 1987, C. Batenga, M.D., indicated that he treated the 
veteran in 1948 due to symptoms including chest pain, cough, 
fever, anorexia, and weight loss.  Based on his examination 
and clinical studies, PTB was diagnosed.

A June 1987 X-ray study of the veteran's chest, performed at 
a private facility, indicates the presence of "moderately 
advanced" PTB, without evidence of cardiac abnormality.

In a September 1987 letter, two of the veteran's former 
fellow servicemen indicated that they remembered him to 
perform duties guarding Japanese prisoners of war during 
service.  Reportedly, the veteran contracted some diseases 
from prisoners who were sick with PTB and malaria, prompting 
him to seek medical treatment for symptoms including chest 
pain, cough, and fever following service separation.

In April 1992, a private physician indicated that he treated 
the veteran due to various illnesses between August 1987 and 
April 1992, diagnosing him with PTB, chest pain, arthritis of 
the upper and lower extremities, and heart disease.

An October 1995 letter from a private hospital indicates that 
the veteran was treated at that facility from June 1992 to 
June 1995, due to active, moderately advanced PTB.

The following evidence was received since the April 1996 RO 
rating decision (in date order of treatment rendered):

In February 1997, the veteran submitted photocopies of his 
service records, documenting the dates of his active military 
service (from April 1946 to May 1947).

VA medical records dated in January 1968 and June 1971, 
received in February 2000, indicate that the veteran was 
hospitalized from November 1967 to January 1968 due to right 
lower extremity pain, reportedly stemming from an April 1967 
stab wound to the right inguinal region.  Clinical studies 
performed during the hospitalization indicated that he had 
"minimal" PTB.  In June 1971, he was hospitalized due to 
symptoms including cough and chest pain which reportedly had 
their onset 3 weeks prior to hospital admission.  During 
hospitalization, the veteran reported that he had PTB since 
1949; on examination (including clinical studies), inactive, 
"minimal" PTB was diagnosed.

Evidence submitted since the final RO rating decision in 
April 1996 also includes duplicate copies of June 1987, April 
1992, and October 1995 private medical records (identified 
above).

A December 1998 letter from a private medical facility 
indicates that the veteran was treated there from June 1987 
to December 1998.  He was diagnosed with essential 
hypertension, arteriosclerotic heart disease, and minimal 
PTB; "minimal" PTB and a "slightly" enlarged cardiac shadow 
were confirmed by X-ray study reports accompanying the 
letter.

A March 2001 certificate from a private hospital indicates 
that veteran was hospitalized for six days in June 1992 for 
moderately advanced, active pulmonary tuberculosis.

A December 1998 certificate indicates that the veteran was 
hospitalized for 3 days for pulmonary tuberculosis in May 
1996.

An April 1998 X-ray study of the veteran's chest and knees, 
performed at a private facility, indicates that he had old 
PTB of both upper lobes, and minimal osteoarthritic changes 
of the right knee.

A December 1998 report of a chest X-ray includes an 
impression of lung changes compatible with the results of 
previous infection, PTB, possibly inactive.  
A March 2001 statement from a private physician indicates 
that the veteran was treated for asthmatic bronchitis in 
December 1999 and August 2000.  Chest X-rays reportedly 
showed minimal left apical thickening.  

A March 2001 certificate of confinement form a private 
hospital appears to indicate that the veteran was 
hospitalized from May 1996 to May 2001 for pulmonary 
tuberculosis.  His condition was indicated to be 
"improved."

A March 2001 certificate from a private physician indicates 
that the veteran was seen in January 2001 for chronic 
hypertension and congestive heart failure.  

All other medical evidence of record received since the April 
1996 RO rating decision denying service connection for 
pulmonary tuberculosis, heart disease and arthritis is merely 
a copy of evidence previously submitted.  This evidence 
includes diagnoses of pulmonary tuberculosis, chest pains, 
arthritis of the upper and lower extremities, and heart 
disease.

Law and Regulations

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.

The provisions of 38 C.F.R. § 3.156 were recently changed, 
but only for claims filed on or after August 29, 2001.  66 
Fed. Reg. 45620 (Aug. 29, 2001) (codified at 38 C.F.R. § 
3.156 (2004)).  The veteran's application to reopen his claim 
was filed prior to August 29, 2001; consequently, the version 
of § 3.156 in effect before August 29, 2001, applies.  

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 2002) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
38 C.F.R. § 3.156(a) (2001) (as effective for claims filed 
prior to August 29, 2001) provides as follows:  

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 

If new and material evidence has been received with respect 
to a claim which has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
   
Arthritis and cardiovascular disease (including organic heart 
disease) are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  Pulmonary tuberculosis is presumed to have 
been incurred in service if manifest to a compensable degree 
within three years of discharge from service.  38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

Evidence of activity on comparative study of X-ray films 
showing pulmonary tuberculosis within the 3-year presumptive 
period provided by 38 C.F.R. § 3.307(a)(3) will be taken as 
establishing service connection for active pulmonary 
tuberculosis subsequently diagnosed by approved methods, but 
service connection and evaluation may be assigned only from 
the date of such diagnosis or other evidence of clinical 
activity. 38 C.F.R. § 3.371(a)(1).

The United States Court of Appeals for the Federal Circuit 
has held that a significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding presumption of 
service connection for colon disability to be rebutted by 
clear and convincing evidence in the form of absence of post-
war medical records of treatment for colon-related problems 
for period of over 40 years).

Analysis

In the case at hand, the veteran did not file a notice of 
disagreement within one year of an April 1996 letter 
notifying him of the unfavorable April 1996 rating 
determinations denying his application to reopen his claim 
for service connection for pulmonary tuberculosis, and 
denying his claims for service connection for heart disease 
and arthritis.  Thus, these determinations became final and 
are not subject to revision except on the receipt of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156.

The Board is mindful of the veteran's contentions to the 
effect that his PTB, heart disease, and multiple joints 
arthritis had their onset during active wartime service. 
However, the evidence of record at the time of the final RO 
decision in April 1996 already included such contentions.  
Thus, the veteran's recent contentions are cumulative.  See 
Reid v. Derwinski, 2 Vet. App. 312 (1992).  Further, the 
veteran, as a lay person, is not competent to provide medical 
opinions, and his assertions as to medical diagnosis or 
causation cannot constitute medical evidence.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The law provides that 
evidence proffered by the appellant to reopen his claim is 
presumed credible for the limited purpose of ascertaining its 
materiality, but it must be of such significant import that 
it must be considered in order to fairly decide the merits of 
the appellant's claims.  See Spalding v. Brown, 10 Vet. App. 
6, 10 (1997).  His bare cumulative contentions that he has 
PTB, heart disease, and arthritis of service origin are not 
material; they are not competent medical evidence to support 
a new factual basis to reopen his claim.

Regarding the application to reopen the claim of service 
connection for PTB, the evidence of already of record at the 
time of the last final denial in April 1996 indicated that 
the veteran had minimal PTB as early as 1949 (or even 1948, 
as per Dr. Batenga's June 1987 letter), and it included the 
veteran's own and his friends' contention that he had PTB 
since active wartime service.  However, the RO found that 
competent medical evidence of record in April 1996 did not 
include clinical evidence (such as evidence of activity on 
comparative study of X-ray films showing pulmonary 
tuberculosis or other clinical evidence of activity, see 38 
C.F.R. § 3.371(a)(1), within the 3-year presumptive period 
provided by 38 C.F.R. § 3.307(a)(3)).  The new (non-
duplicative) evidence submitted since April 1996 likewise 
does not include clinical evidence of activity of PTB within 
3 years after service separation to a compensable degree.  

The newly added summaries of VA hospitalization from November 
1967 to January 1968, and for a nineteen day period in June 
1971, as well as some additional records of treatment in the 
1980s and 1990s, constitute evidence that was not previously 
before agency decisionmakers.  Arguably, this evidence is 
neither cumulative nor redundant.  It does not, however, bear 
directly and substantively on the claim for service 
connection for PTB, and by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  This evidence is not material because it only 
shows evidence of treatment for PTB beginning in the late 
1960s, two decades after the veteran's separation from 
service.  See 38 C.F.R. § 3.156(a).

As to the claims for service connection for heart disease and 
arthritis, competent medical evidence of record in April 1996 
did not show diagnoses of chronic heart disease or arthritis 
of service origin.  Competent medical evidence submitted 
since that time likewise does not show a diagnosis of heart 
disease or arthritis of service origin.  Further, neither 
competent medical evidence of record in April 1996 nor 
evidence submitted since that time shows objectively 
demonstrable heart disease or arthritis within a year after 
service separation.  See 38 C.F.R. § 3.307, 3.309(a).  
Overall, the additional medical evidence is relevant only to 
the post-service state of the veteran's heart disease and 
arthritis.  This new evidence is not material for purposes of 
reopening the veteran's claims for service connection for 
heart disease and arthritis, because as of the time of RO's 
April 1996 denial of these claims the evidence already 
demonstrated that the veteran had heart disease and 
arthritis.  The new evidence reflecting continuing diagnoses 
of heart disease and arthritis is cumulative.  See 38 C.F.R. 
§ 3.156(a).

The veteran has not submitted or identified any new and 
material evidence to support his contention that PTB was 
manifest to a compensable degree within 3 years after service 
separation, or that arthritis or arteriosclerotic heart 
disease was manifest within one year of service, or that he 
has PTB, heart disease, or arthritis of service origin.  The 
newly furnished evidence does not provide a new factual basis 
on which the veteran's claims may be considered.  38 C.F.R. 
§§ 3.104, 3.156.  A final decision of the RO is not subject 
to revision on the same factual basis.  Accordingly, 
reopening of the claims is not warranted and the Board lacks 
jurisdiction to further review the claims.  See Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also 
VAOPGCPREC 05-92. 


ORDER

New and material evidence not having been received, the 
application to reopen the claim for service connection for 
pulmonary tuberculosis is denied.

New and material evidence not having been received, the 
application to reopen the claim for service connection for 
heart disease is denied.

New and material evidence not having been received, the 
application to reopen the claim for service connection for 
arthritis is denied.


	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


